Citation Nr: 1713951	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  15-08 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating higher than 10 percent before June 6, 2014 and a rating higher than 30 percent after June 6, 2014 for sinusitis and residuals of a septorhinoplasty. 

2. Whether new and material evidence has been received to reopen service connection for carpal tunnel syndrome of the left wrist. 

3. Entitlement to service connection for carpal tunnel syndrome of the left wrist.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Navy from 1983 to 1993. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2015 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Paul, Minnesota and San Diego, California. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of increased rating for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In January 1994, the RO denied service connection for carpal tunnel syndrome of the left wrist because the evidence did not show that the Veteran had the condition in his left wrist. The Veteran did not appeal the decision and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.

2. Evidence received since the January 1994 decision does establish that the Veteran has a current condition for carpal tunnel syndrome and is new and material. 

3. The weight of the evidence does not support a finding that the Veteran's left wrist carpal tunnel syndrome was incurred in service or manifested itself within a year after his 1993 discharge. 


CONCLUSIONS OF LAW

1.  The January 1994 rating decision denying service connection for carpal tunnel syndrome of the left wrist is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2. New and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for carpal tunnel syndrome of the left wrist.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for left wrist carpal tunnel syndrome have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2016); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Claims to Reopen

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b) (1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c). 

The RO denied service connection for carpal tunnel syndrome of the left wrist in a January 1994 rating decision.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the March 1954 decision.  Therefore, the January 1994 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2015).  

The basis of the prior final denial was the RO's finding that the evidence did not show that the Veteran currently had carpal tunnel syndrome in his left wrist. While the VA examiner diagnosed bilateral carpal tunnel syndrome, an August 1993 EMG showed no evidence of carpal tunnel syndrome in the left wrist.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the January 1994 rating decision that addresses this basis. There is a May 2014 EMG showing carpal tunnel syndrome in the left wrist. Also there is a December 1999 treatment note showing a diagnosis of bilateral carpal tunnel syndrome. Therefore, there is new and material evidence to reopen the claim. 

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

The Veteran testified that he was a cook in the United States Navy for many years and developed bilateral carpal tunnel syndrome. He is currently service-connected for right wrist carpal tunnel but not left wrist. The Veteran maintains that he is left hand dominant. 

The Veteran testified that as a cook he chopped and diced food with his left hand and held the food with his right hand. He was diagnosed with carpal tunnel syndrome at the naval hospital in Oakland, California in 1990 after experiencing numbness, tingling and pain. He testified that he was given braces that helped but did not resolve the issue. After discharge in 1993, the Veteran testified that his left wrist carpal tunnel still bothered him. He got an EMG at the San Diego VA that indicated he only had carpal tunnel in his right wrist although the Veteran contends he had a 1993 examination that diagnosed the condition bilaterally. The Veteran maintains that he continued to have symptoms in his left hand after 1994 when service connection was initially denied. 

In May 1993, the Veteran had a nerve conduction study which showed moderate right carpal tunnel syndrome without denervation. 

In August 1993, the Veteran had a nerve conduction study that had no evidence of carpal tunnel in the left wrist. 

A September 1993 VA examination notes that the Veteran has a chief complaint of carpal tunnel in the right but he has it in the left by electro diagnostic testing as reported by the Veteran. The Veteran reported treating this condition with Motrin. 

In March 1995, the Veteran had a VA examination that diagnosed him with carpal tunnel syndrome bilaterally with worse symptoms in the right wrist than the left wrist. However, no EMG studies were conducted. 

A May 2014 EMG conducted at the San Diego VAMC found that the Veteran had bilateral median neuropathy with evidence of longstanding chronic denervation. 

The July 2014 VA examination noted that the Veteran's history and physical findings are not classic findings for carpal tunnel syndrome. The examiner noted that "while the Veteran may have right carpal tunnel syndrome, his symptoms could also be secondary to cervical spine degenerative disease".  The examiner also noted that the Veteran's ulnar neuropathy could be caused by his frequent biking. 

Based on the May 2014 EMG study, the Veteran does have a current disability for carpal tunnel syndrome of the left wrist. 

The weight of the evidence does not support a finding that left wrist carpal tunnel syndrome was incurred in service or manifested itself within a year of service. There is no documentation of carpal tunnel during service. Moreover, the August 1993 nerve conduction study did not have any findings for carpal tunnel syndrome. While examiners diagnosed the Veteran with right wrist carpal tunnel in 1993 and 1995, it was based on the Veteran's self-reporting and not an objective criteria. It was not until May 2014 that an EMG study diagnosed the Veteran's carpal tunnel syndrome as bilateral. Before that, there were no objective findings in the evidence. The Board has carefully considered the Veteran's testimony to the effect that he had left wrist symptoms ever since service.  However, he does not possess the expertise to diagnose a complex neurologic condition such as CTS.  Moreover, the Board finds that the most probative evidence concerning whether he had CTS was the 1993 nerve conduction study.  If the Veteran had CTS at that time, it would likely be shown upon examination.  While he currently experiences left sided CTS, the weight of the evidence does not support a nexus to his active military service. 

Presumptive service connection for carpal tunnel syndrome in the left wrist as a "chronic disease" is not warranted as there is no documentation of CTS from within one year of the Veteran's 1993 discharge.  As for a continuity of symptomatology between the CTS and service, CTS was not noted during this period of service, and characteristic manifestations of the disease processes were not identified.  Accordingly, § 3.303(b) is not applicable.  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).    

III. Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   In the context of a claim to reopen, the VA must provide a notice letter that describes what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  A notice letter was sent in June 2014 that complied with those requirements. The letters informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letters also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The Veteran was provided with a VA examination as well as a VA EMG study. The Veteran's treatment records were also acquired. 

ORDER

Entitlement to service connection for carpal tunnel syndrome of the left wrist is denied. 


REMAND

The Veterans claim for an increased rating for a sinus disorder was increased to 30 percent effective June 6, 2014 in a January 2015 rating decision. The Veteran subsequently filed a notice of disagreement that included many lay contentions about the severity of his condition in March 2016. The Veteran also had another VA examination in June 2016 that addressed his sinus condition. The Veteran then had a March 2017 hearing. At the March 2017 hearing, the undersigned noted that a supplemental statement of the case (SSOC) had not been issued regarding the sinus claim. The undersigned attempted to contact the hearing coordinator in order to have an SSOC issued before this claim was certified to the Board. Since an SSOC has not been issued, this claim must be remanded for issuance of an SSOC. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue a supplemental statement of the case (SSOC) on the Veteran's claim for an increased rating for sinusitis and residuals of a septorhinoplasty to consider all evidence submitted after the previous January 2015 rating decision. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. Tenner 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


